EXHIBIT 10.1
THE SPECTRANETIC CORPORATION
MASTER CONSULTING AGREEMENT
This Master Consulting Agreement (“Agreement”) is entered into this 25th day of
March, 2009 by and between The Spectranetics Corporation, a Delaware
Corporation, 9965 Federal Drive, Colorado Springs, CO 80921 (“Spectranetics”),
and Craig Walker, MD, 225 Dunn Street, Houma, LA 70360 (“Consultant”) dated as
of March 9, 2009.
RECITALS
A. Spectranetics is engaged in, among other things, the business of researching,
developing, and commercializing proprietary lasers, catheters, and other devices
for the treatment of coronary and peripheral vascular disease and management of
cardiac leads throughout the United States and the world.
B. Consultant represents that he or she is a qualified physician, experienced in
treatment of peripheral vascular disease techniques, including but not limited
to the use of the Spectranetics peripheral applications, and duly licensed in
the state of Louisiana with knowledge and insights regarding the treatment of
coronary and peripheral vascular disease and/or management of cardiac leads
C. Spectranetics and Consultant desire to enter into an agreement in which
Consultant will provide consulting services to Spectranetics according to the
terms and conditions set forth below.
AGREEMENT
NOW, THEREFORE, in consideration of the recitals above and the mutual promises
set forth below and other good and valuable consideration, the parties agree as
follows:
Duties. Consultant shall provide consulting services as requested in writing by
an authorized employee at Spectranetics as specified in paragraph below, from
time to time in a variety of areas where, in Spectranetics’ opinion, such
services would be useful or necessary, including but not limited to the areas of
laser peripheral application treatment products, product development, non-laser
products, procedures, and/or clinical operations/studies. In addition,
Consultant may be asked to directly support clinical training, education of
physicians or other medical professionals and/or Spectranetics employees, and/or
act as an advisor with respect to new marketing materials, initiatives and
programs, in each case related to treatment of peripheral vascular disease.
Spectranetics reserves the right to review and/or approve any or all
presentation materials, including not only slide presentations but also the
selection of live cases at any SPNC sponsored event, to ensure consistency with
the FDA approved indications for use. Exhibit A is a list of types of services
which Spectranetics may request.
Consultant shall perform the consulting services in accordance with all
applicable local, federal and state laws and regulations and generally accepted
standards of good clinical practice, including without limitation the Health
Insurance Portability and Accountability Act (“HIPPA”), the anti fraud and abuse
provisions of the Medicare laws, and the Food, Drug and Cosmetic Act and their
implementing regulations.

 

 



--------------------------------------------------------------------------------



 



1. Term. The term of this agreement shall be from the date of this Agreement
until March 9, 2010.
2. Compensation. Consultant shall receive compensation from Spectranetics as
outlined in Exhibit A, plus previously agreed upon-reasonable out-of-pocket
expenses for consulting services rendered under this Agreement, provided further
than Consultant shall not be paid for consulting services in excess of 10 days
in any month without prior approval in writing from an Executive Officer of
Spectranetics. Services outside of those outlined in Exhibit A will be
negotiated separately and will be subject of a written amendment or separate
agreement.
Consultant shall invoice Spectranetics monthly for services rendered pursuant to
this Agreement, which invoice shall describe the services provide and the number
of hours associated with such work. Spectranetics shall pay such invoice within
30 days of receipt.
The compensation paid under this Agreement shall constitute revenues to
Consultant. Spectranetics shall not withhold any amounts therefrom as federal or
state income tax or as employee contributions under FICA or any federal or state
unemployment, welfare or health insurance program, and Spectranetics shall not
make any employer contributions thereunder with respect to Consultant’s
compensation under this Agreement.
3. Engagement of Consultant. An authorized Spectranetics employee shall provide
each request for a consulting service in writing in sufficient detail to provide
clear instructions to Consultant and to allow Spectranetics to verify that
Consultant performed the service requested. Only Mike Voss, Kurt Kerzic and Mike
Ferguson are authorized to engage Consulting Services. Spectranetics shall pay
Consultant for each service requested by Spectranetics and performed by
Consultant at the rate set forth above. Such rates are full consideration for
the service rendered to Spectranetics, inclusive of travel time and reasonable
preparation. No additional amounts shall be paid for such services and such
rates are not in consideration for patient care for which Consultant is
otherwise compensated. Any payments due are payable within thirty (30) days from
the date Spectranetics confirms that the services was performed in accordance
with this Agreement.
4. Reimbursement for Business Expenses. Spectranetics shall reimburse Consultant
for reasonable and necessary business expenses (e.g., air/train/car, hotel,
meals, etc.) incurred by Consultant in connection with a service performed as
requested by Spectranetics, provided that such expenses have been pre-approved
in writing by Spectranetics personnel prior to any consulting work being
performed. Reimbursement for such expenses is payable within thirty (30) days
from the date Spectranetics receives documentation from Consultant supporting
the fact that such expenses are reimbursable in accordance with this Agreement.
5. No Payments in Excess of Legal Limits. The parties acknowledge and agree that
the compensation paid under this Agreement is intended to be consistent with
applicable law, regulation and industry guidelines, and does not exceed the fair
market value of the service to be provided to Spectranetics under the Agreement.
The parties understand and agree that the payments under this Agreement are not
intended, directly or indirectly, to induce or reward Consultant for ordering,
using, or recommending Spectranetics’ products and Consultant is under no
obligation under this Agreement or otherwise to make any use or to arrange for
or recommend any use of Spectranetics products.

 

2



--------------------------------------------------------------------------------



 



6. Non-Exclusive Activity. The parties understand that performance under this
Agreement is not the exclusive activity of Spectranetics or Consultant and that
Spectranetics and Consultant each may undertake other activities, provided that
Consultant shall not compete with Spectranetics except as expressly permitted
under Paragraph 8 below.
7. Non-Disclosure of Confidential Information. Consultant acknowledges that the
services to be rendered under this Agreement may cause each party to receive
confidential and proprietary information from the other party. Proprietary
Information shall include, without limitation, Spectranetics customer data,
custom databases, computer programs, computer applications, product development
plans, inventions, invention disclosures, intellectual property, and other
business methods, processes, techniques, plans and more (“Proprietary
Information”). All Proprietary Information disclosed to or created or developed
by Consultant pursuant to this Agreement shall be deemed to be the exclusive
property of Spectranetics.
Consultant acknowledges that the Proprietary Information has economic value to
Spectranetics due to the fact that the Proprietary Information is not generally
known to the public or the trade and that the unauthorized use or disclosure of
Proprietary Information is likely to be extremely detrimental to Spectranetics’
interests. Consultant therefore agrees to hold in strict confidence and not to
disclose to any third party any Proprietary Information acquired or created or
developed by Consultant under this Agreement. Upon termination of this
Agreement, Consultant shall deliver to Spectranetics all documents acquired or
created or developed during the course of rendering services to Spectranetics
under this Agreement, whether in written or electronic form, including without
limitation, all correspondence, memoranda, and notes and all summaries, indices
and excerpts thereof, that are in Consultant’s possession, custody or control.
Proprietary Information disclosed to a receiving party shall, for a period of
five years from the date of termination of the project or a date set forth by
mutual agreement by both parties, whichever is later, be held in confidence by
the receiving party. Such Proprietary Information shall not be disclosed to
others by the receiving party, nor shall it be used by the receiving party
except for the purpose set forth above, without the prior written approval of
the disclosing party.
The conditions of this Paragraph 7 hereof shall not apply to information:

(i)   which was in the public domain or generally available to the public prior
to receipt thereof by the receiving party from the disclosing party, or which
subsequently becomes part of the public domain or generally available to the
public except by wrongful act of the receiving party or an employee or agent of
the receiving party; or   (ii)   which the receiving party can show was in its
possession prior to receipt from the disclosing party, or was received
thereafter from a third party having no obligation of confidentiality to the
disclosing party with respect to such information.   (iii)   which the receiving
party can show was independently developed by the receiving party without use of
or access to the disclosing party’s proprietary information.

 

3



--------------------------------------------------------------------------------



 



Notwithstanding anything to the contrary in this Paragraph 8, Proprietary
Information and the relationship between the parties may be disclosed by a party
to those of its employees and agents who require knowledge thereof in connection
with their duties in conducting the aforesaid purpose of the Agreement, provided
such party informs all such employees and agents of the terms of the Agreement
and their duties hereunder and obtains their consent hereto as a condition for
their relationship between the parties may be disclosed by a party to
legislative, judicial, or regulatory body requiring its disclosure, provided
that prior to such disclosure, such party has notified the other party of the
requirement with an opportunity for such other party to seek an appropriate
protective order.
Upon written request of a party who has disclosed Proprietary Information to a
receiving party, the receiving party shall promptly return all Proprietary
Information except that one copy may be retained by legal counsel of the
receiving part as evidence of what was disclosed.
8. No Competition. Consultant acknowledges that Consultant’s use and creation
and development of Proprietary Information under this Agreement will render
Consultant unable to perform similar services for any person, business, company
or concern that competes or is likely to compete with Spectranetics
(“Competitor”) without using and/or disclosing one or more Proprietary
Information. In consideration of the confidence placed in Consultant by
Spectranetics, Consultant agrees not to render similar services for any
Competitor from the date of this Agreement through the first anniversary of the
termination of this Agreement (the “Term”), except with the prior written
consent of Spectranetics, which consent shall not be unreasonably withheld.
During the Term, Consultant shall not solicit or cause to be solicited, directly
or indirectly, any person who is or has been a Spectranetics employee or
consultant, to work for a Competitor.
9. Termination. Either party may terminate this Agreement without cause upon
fifteen (15) days written notice to the other party. Termination for cause shall
be in writing and shall be effective as provided in such written notice. Upon
termination of this Agreement, Consultant shall be paid all compensation then
owing and unpaid. The payment of such amount, plus any properly documented
reimbursable expenses under Paragraph 3 and 5 shall satisfy all obligations of
Spectranetics to Consultant under this Agreement. The provisions of Paragraphs 8
and 9 shall survive termination of this Agreement.
10. Status of Consultant. Consultant is not an employee of Spectranetics and
shall not participate in any employee benefit plans or other benefits or
conditions of employment available to Spectranetics employees. Consultant shall
have no authority to act as an agent of Spectranetics, except as specially
delegated in writing, and Consultant shall not represent to the contrary to any
person. Consultant shall not direct the work of any employee of Spectranetics,
make any management decisions, or undertake to commit Spectranetics to any
course of action in relation to any third party. Consultant shall not be subject
to any control or direction of Spectranetics in the manner or performance of
rendering services hereunder, Spectranetics being interested only in the end
product of Consultant’s efforts as requested by Spectranetics.

 

4



--------------------------------------------------------------------------------



 



11. Qualifications of Consultant. Consultant represents and warrants that
Consultant has not: (i) been convicted of any felony, any business crime, or any
crime relating to Consultant’s honesty or integrity; (ii) had Consultant’s
license to practice any licensed profession in any state is suspended, revoked,
or limited; (iii) been reprimanded or censured by any federal or state licensing
or regulatory agency; or the delivery of healthcare items or services, or
(iv) been excluded from participation in Medicare, Medicaid or another Federal
Health Care Program (as defined in 42 U.S.C. § 1320a-7b(f) or been disbarred or
suspended from participation in any activity regulated by the Food and Drug
Administration or in any federal procurement or non procurement program.
Consultant shall promptly notify Spectranetics if any of these events occur.
12.  Authority. The parties represent and warrant that they have full right and
authority to enter into this Agreement under applicable law. Consultant will
secure any required or necessary notifications or approvals to provide Services
under this Agreement.
13.  Indemnification. Consultant agrees to indemnify and hold forever harmless
Spectranetics and its officers, directors, shareholders, and employees from any
claims, costs, or expenses, including attorneys’ and experts’ fees, arising from
any action against Spectranetics and/or Consultant concerning Consultant’s
actions or failure to act in accordance with this Agreement.
14. Assignment. Spectranetics may assign its interest in this Agreement to any
entity directly or indirectly controlled by Spectranetics or to any successor by
merger or sale of substantially all of its assets. The provisions of this
Agreement shall inure to the benefit of the permitted assigns and successors in
interest of Spectranetics. Consultant may not assign or transfer this Agreement,
it being deemed personal to him only.
15. Entire Agreement. This Agreement is the complete, final and exclusive
statement of the agreement between the parties with respect to the subject
matter hereof. This Agreement supersedes all prior or contemporaneous
agreements, negotiations, representations, understandings, and discussions
between the parties and/or their respective agents and counsel with respect to
the subject matter covered hereby.
16. Amendments. This Agreement may be modified or amended only by a written
instrument signed by the party sought to be bound.
17. Captions. All paragraph headings are for convenience only and shall not be
considered in interpreting any provision of this Agreement.
18. Severability. If any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect and for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be affected or impaired in any way, it being
intended that all of the parties’ rights and privileges arising hereunder shall
be enforceable to the fullest extent permitted by law.
19. Waiver. Failure by any party to enforce any obligation of the other party
shall not constitute a waiver of any further or other obligation of the other
party.

 

5



--------------------------------------------------------------------------------



 



20. Compliance with Law and Regulations. Each party shall comply with any law,
statute, ordinance, directive, code, regulation, rule or order of any Federal,
state or local governmental body or agency. Consultant shall be familiar with
the Indications for Uses for any Spectranetics product that he or she may
describe, discuss, teach or train at any Spectranetics sponsored event.
Consultant further agrees that all aspects of his or her training of others at
any Spectranetics sponsored event shall stay within the Indications for Use of
the product. Spectranetics reserves the right to review and/or approve any or
all presentation materials, including not only slide presentations but also the
selection of live cases at any Spectranetics sponsored event, to ensure
consistency with the FDA approved indications for use. Physician shall provide
Spectranetics with a copy of all presentation materials, including a summary of
the live cases anticipated at any training event, no later than 48 hours in
advance of any such event
21. Applicable Law. This Agreement and the rights of the parties hereunder shall
be governed by and enforced in accordance with the internal laws of the State of
Colorado.
22. Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or breach thereof, shall be settled by arbitration in accordance with
the Rules of the American Arbitration Association, and judgment upon any proper
award rendered by the arbitrators may be entered in any court having
jurisdiction thereof. There shall be one arbitrator, chosen by the mutual
agreement of Spectranetics and Consultant. Each party shall pay the fees of his,
her or its own attorneys, as well as the expenses of his, her or its own
witnesses and all other costs connected with the arbitration. The costs of the
arbitration (including the cost of the arbitrator, and any record or transcripts
thereof, if any, administrative fees, and all other fees and costs) shall be
borne equally by the parties.
23. Notices. All notices provided for or permitted hereunder shall be in
writing, signed by the party giving the same and shall be deemed properly given
and received when personally delivered; or upon receipt of a confirmation of
transmission by the other party, if sent by telecopy, telefax, or other
electronic media capable of transmitting written instruments; or three (3) days
after deposit in the United States first class mail, sent certified or
registered, return receipt requested, postage prepaid and addressed to the other
party as its last known address.
24. Counterparts. This Agreement may be executive in any number of counterparts
and by the parties in separate counterparts, each of which so executive shall be
deemed to be an original, and such counterparts together shall constitute one
and the same Agreement.

 

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

        The Spectranetics Corporation
    By:   /s/ Mike Voss       Name:   Mike Voss      Title:   Vice-President and
General Manager of Vascular Interventions   

        Consultant
    /s/ Craig Walker M.D.     Dr. Craig Walker    225 Dunn Street
Houma, LA 70360
985-876-0300  

 

7



--------------------------------------------------------------------------------



 



EXHIBIT A

                          Reimbursable Business Type of Engagement   Description
  Honorarium   Expenses
A.
           
Project Consulting
  Consultant will provide input, feedback, or advice on a specific project (i.e.
product concepts, training process, sales & marketing collateral/strategy,
clinical studies, manuscripts, etc).   $300/hour up to a maximum of $2500/day or
$3000 if overnight stay is required   Reasonable coach air travel, ground
transportation to and from home to airport and airport to meeting venue. One
night lodging (if applicable and reimbursement for meals.
 
           
B.
           
Educational Presentations
  Consultant will provide educational presentations on treatment of peripheral
vascular disease and laser peripheral applications (indications, techniques,
cases, etc.) to various audiences that may include physician, allied health
professionals, or Spectranetics personnel.   $300/hour up to a maximum of $2500
per day or $3000 if overnight stay is required.

Master Summits will be paid out separately at $300/hr up to a maximum of $4500
per event, $5000 if an overnight stay is required.   Reasonable coach air
travel, ground transportation to and from home to airport and airport to meeting
venue. One night lodging (if applicable and reimbursement for meals.
 
           
C.
           
Offsite Lab Training or Proctorships
  Physicians involved with training other physicians in a lab other than their
own (3 case minimum). Training involves but is not limited to live cases
(hands-on), presentations, case examples, and Q&A.   $300/hour up to a maximum
of $2500 per day or $3000 if overnight stay is required.

No payment for training another physician from Consultants practice group or
LLP.   Reasonable coach air travel, ground transportation to and from home to
airport and airport to meeting venue. One night lodging (if applicable and
reimbursement for meals.
 
           
D.
           
Observational Peripheral Application Treatment Training
  Consultant will provide observational peripheral application treatment
training at their own institution for visiting physicians and staff. Training
involves but is not limited to live cases (minimum of 3 cases with laser
assistance), didactic presentations, case examples, and Q&A.   $300/hour up to a
maximum of $3000 per day.

$300/hour up to a maximum of $2500 per event if Spectranetics is the secondary
sponsor.

No payment for training another physician from Consultants practice group or
LLP.   No expense reimbursement.
 
           
E.
           
Peripheral Application Treatment Off-site Proctorships
  Consultant will serve as a proctoring trainer of physicians in a lab other
than their own. Training involves but is not limited to live cases (for a
minimum of 3 cases by trainee with laser assistance), didactic presentations,
case examples, and Q&A.   $300/hour up to a maximum of $2500 per day or $3000 if
overnight stay is required.

No payment for training another physician from Consultants practice group or
LLP.   Reasonable coach air travel, ground transportation to and from home to
airport and airport to meeting venue. One night lodging (if applicable and
reimbursement for meals.

 

8